      Case 1:17-cv-09268-VEC-RWL Document 283 Filed 04/06/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 -------------------------------------------------------------- X     DATE FILED: 4/6/2021
 PAUL M. CONTI,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   17-CV-9268 (VEC)
                            -against-                           :
                                                                :         ORDER
 JOHN DOE,                                                      :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 18, 2020, Defendant moved for summary judgment and

included an appendix listing Defendant’s allegedly defamatory statements (Dkt. 233-1)

(“Appendix”);

        IT IS HEREBY ORDERED THAT: No later than April 12, 2021, Plaintiff is directed to

provide a statement by statement response to the statements contained in the Appendix that

Defendant represented to be the allegedly defamatory statements at-issue in this case. For

example, the first allegedly at-issue statement is, “You’re a fucking fraud who that abandoned

me in treatment so who the fuck do you think you are.” In his response, Plaintiff must quote the

statement from the Appendix and then, directly below the quotation, indicate whether Plaintiff

concurs that it is an at-issue statement and, if it is, he must state only whether he continues to

contend that the statement is defamatory. If there are any at-issue statements that are not

included in the Appendix, Plaintiff must provide a list of each such statement, with a citation to

the source of the statement. Defendant should not provide any supplemental argument as to why

any statement is or is not defamatory.
    Case 1:17-cv-09268-VEC-RWL Document 283 Filed 04/06/21 Page 2 of 2




SO ORDERED.

                                        _________________________________
Date: April 6, 2021                     VALERIE CAPRONI
      New York, New York                United States District Judge




                                    2
